Citation Nr: 1445091	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  07-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type II or as due to herbicide exposure in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Board remanded the issue of an increased rating in excess of 20 percent for service-connected diabetes mellitus type II for the issuance of a statement of the case that addressed this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate substantive appeal following the issuance of the statement of the case must be filed.  The Veteran did not file a substantive appeal with respect to the issue of an increased rating for diabetes mellitus; therefore, that issue is not currently in appellate status before the Board.  

In April 2013, the Board previously adjudicated, and denied, the Veteran's claim for service connection for hypertension.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2014, the Court vacated the Board's April 2013 decision pursuant to a Joint Motion for Remand to the extent it denied service connection for hypertension.  The Veteran explicitly abandoned the appeal with regard to the claim for service connection for high cholesterol (that was also denied in the April 2013 Board decision).  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board had provided inadequate reasons or bases to support its finding that VA satisfied its duty to assist.  

The parties noted that the National Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  The parties agreed that the Board did not discuss whether this evidence amounted to an indication that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is at least as likely as not related to herbicide exposure in service.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran has asserted that his hypertension was caused or aggravated by exposure to herbicides or, in the alternative, was caused or aggravated by the service-connected diabetes mellitus type II.  As the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2010 report "Veterans and Agent Orange: Update 2010" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have allowed that there is some, albeit limited, evidence of associated between hypertension and herbicide exposure, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his presumed in-service herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of the diagnosed hypertension.  The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that hypertension was incurred in active service?

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by the service-connected diabetes mellitus type II?

Is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected diabetes mellitus type II?

In answering this question, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  The examiner should provide a rationale and basis for all opinions expressed.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

